—Appeal from a judgment of the County Court of Montgomery County (Aison, J.), rendered January 7, 1993, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
As a part of his plea of guilty to criminal sale of a controlled substance in the third degree, defendant agreed to waive his right to appeal. He now contends that the waiver of his right to appeal was not knowing and voluntary and that the prison sentence he received as a second felony offender of 12 to 24 years was harsh and excessive. Insofar as defendant failed to move to withdraw his plea or to vacate the judgment of conviction, he has failed to preserve his challenge to the sufficiency of the plea for review. In any event, the record reveals that the waiver was in fact knowingly and voluntarily entered. In addition, given that defendant was permitted to enter his plea in full satisfaction of a 16-count indictment, was sentenced in accordance with the plea arrangement and was sentenced within the statutory parameters, we find no reason to disturb the sentence imposed by County Court.
Mikoll, J. P., Crew III, White, Casey and Peters, JJ., concur. Ordered that the judgment is affirmed.